UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6293



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SELENA ANTIONETTE WITHERSPOON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-00-47-V, CA-02-109-5-2-V)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Selena Antionette Witherspoon, Appellant Pro Se. Gretchen C.F.
Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Selena Antionette Witherspoon seeks to appeal the district

court’s order dismissing her motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order denying a

motion under § 2255 unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by the district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”     Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).        We have independently reviewed the

record and conclude that Witherspoon has not satisfied either

standard.     See Miller-El v. Cockrell,       U.S.    , 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.      We dispense with oral argument because the

facts   and   legal   contentions   are   adequately   presented   in   the




                                     2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3